DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions and Status of Claims
Receipt of Arguments/Remarks filed on 02/21/2022 is acknowledged. Applicant's election of Group I without traverse and species election of R20 is acknowledged.  Because Applicant did not indicate traversal to the species election requirement, the Examiner will also treat the election as one without traversal. Claims 1-24, 29, 32-42, 48, 50, and 58-63 are cancelled. Claims 43-45, 47, 49, and 51-57, drawn to non-elected inventions are withdrawn. Claims 25-28, 30-32, and 46 are presented for examination on the merits for patentability in this present Office Action.
Priority
This application, 16643345, filed 02/28/2020 is a national stage entry of PCT/CA2018/051045, with an International Filing Date: 08/30/2018 PCT/CA2018/051045 claims priority from Provisional Application 62554150, filed 09/05/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020, 09/02/2020, and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the legends in Figures 1, 3, and 8-9 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-28, 30-32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Snutch, T. (WO 01/45709 A1).
Applicants Claim
Applicants claims a compound having a general formula IIC, with elected species R20 below.

    PNG
    media_image1.png
    167
    465
    media_image1.png
    Greyscale

Figure 1. Formula IIC


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2. R20
Applicants claims a compound having a general formula IIC, with elected species R20, which inhibits Ran GTPase.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	
Snutch teaches compounds which have the general formula of IIC, reading on the instant claims. 

    PNG
    media_image3.png
    149
    464
    media_image3.png
    Greyscale

Snutch teaches Formula (1), wherein Z can be N, which renders the piperazine ring claimed obvious; X is alkylene group attached to either cyclohexyl or benzene ring, which renders obvious the Q2 and Q3 attached to CH on the piperazine instantly claimed; the (CH2)n in Snutch reads on the L1 feature; while Y in Snutch can be benzyl which thereby reads on the attached ring on L1 instantly claimed. 
Snutch teaches a structure wherein X is CHCH2 coupled to a cyclohexyl and a benzene ring, wherein Z is N, n is 1, Y is phenyl ring, giving the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Figure 3. Snutch, Example 4, Row 16
Thus, instant compound R20 of Claims 25-28, and 30-31 are obvious over Snutch.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Snutch does not expressly teach R20.  The difference between Snutch’s compound is the extra methylene group indicated by the arrow below. However, these structures are considered homologs. 

[AltContent: arrow]
    PNG
    media_image5.png
    335
    1042
    media_image5.png
    Greyscale

	 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
With regards to the homologs, MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
Regarding Claim 46, the instant Application is drawn to a compound R20; Snutch teaches as similar compound, which is a homolog of R20. Therefore, Snutch will be expected to perform the same function as a Ran GTPase inhibitor as R20. Because the prior art compound is a similar compound to the instant compound claimed, the composition must necessarily have the characteristics claimed in Claim 46. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Alternatively:
	
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Snutch, T. (WO 01/45709 A1) as applies to Claim 25 above, and in view of Welsch et al. (Cell, 2017), hereinafter Welsch, and Rojas et al. (Journal of Cell Biology, 2012), hereinafter Rojas.
Applicants Claim

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Snutch have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Snutch does not expressly teach inhibitors of Ran GTPase. 
Welsch cures the deficiencies of Snutch by teaching the inhibition of Ras GTPase with an inhibitor comprising the same piperazine core with phenyl ring of Snutch and as instantly claimed (Abstract). Welsch teaches Compound 3144 having the structure below, which binds Ras proteins, including oncogenic KRAS (Abstract)
[AltContent: ]
    PNG
    media_image6.png
    226
    311
    media_image6.png
    Greyscale
 
	 Welsch teaches that inhibition of pan-RAS may be an effective strategy for cancer treatment (Abstract). Welsch reports the design and testing of candidate small-molecule pan-RAS inhibitors, which were designed to prevent effector protein binding, focusing on a single compound found to bind to RAS proteins and inhibit tumor growth (p. 879, L. Col. 1st paragraph). G12D mutant structure showed candidate sites for binding small molecules, including a Switch I D38 site, a Y32 site, and an A59 site, located between the Switch I and II regions (p. 879, L. Col. last paragraph to R. Col., 1st and 2nd paragraphs).   Welsch relates the docking Compound 3144 in the switch I and II regions of KRAS, with Compound 3144 docked into the analogous site on other small GTPases in the RAS superfamily (Fig. 1). Welsch demonstrates how the piperazine and benzyl rings of 3144 bind by the A59 site.
	Rojas supports Welsch in curing the deficiency of Snutch with regards to Ran GTPase. Rojas is in the field of Ras proteins and recognizes the role of Ran in nuclear transport (p. 190, L. Col., 1st paragraph). Rojas recites that the human oncogenic members of the Ras family have been reviewed extensively, and they are known to regulate cell proliferation, differentiation, morphology, and apoptosis (p. 189, last paragraph to 1st paragraph). Rojas teaches that some GTPases share effectors despite having distinct functions, and that the GTP-binding site is made up of core essential residues that participate in conformational changes linking the GTPase activity to effector binding (p. 195, R. Col., 3rd and 4th paragraphs). Rojas teaches the different conserved regions (in boxes) in the family, which include the regions spanning Switch I and II.

    PNG
    media_image7.png
    415
    1040
    media_image7.png
    Greyscale

Figure 4. Rojas' Fig. 4 showing conserved residues
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to use the compounds of Snutch in inhibiting RAS GTPase proteins per the teaching of Welsch because Snutch compounds comprise the core that is similar to 3144 of Welsch.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the compounds of Snutch as small molecule inhibitors of Ras and Ran GTPases per the teaching of Welsch and Rojas. One would have been motivated to use the molecules on Ran GTPases because Welsch has shown that the core piperazine and benzyl rings bind in the A59 region, encompassed or between the Switch I and II regions, and Rojas has shown that highly conserved residues in this region throughout the RAS family, including in Ran GTPase.  As such, a skilled artisan designing piperazine inhibitors of Snutch for application in Ras GTPases would also try to inhibit any of the four related subfamilies (ARF, RHO, RAB, and RAN) as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try to inhibit Ran GTPase. One would be motivated to do so because Welsch recognizes that inhibiting Ras proteins is an ideal strategy, and Rojas has taught that the Ras family regulate cell proliferation. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616